Citation Nr: 1519430	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-05 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the June 2004 rating decision relating to a claim for service connection for muscle deterioration.  

2.  Entitlement to service connection for a heart disorder, claimed as due to herbicide exposure.

3.  Entitlement to service connection for emphysema, claimed as due to exposure to herbicides and asbestos.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for anxiety.

6.  Entitlement to service connection for residuals of shell fragment wounds to the forehead, chin, right elbow and left wrist.

7.  Entitlement to service connection for muscle deterioration, claimed as due to herbicide exposure.

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for post-inflammatory hyperpigmentation.  

9.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin condition affecting the face, claimed as rash/acne, to include as due to herbicide exposure, and, if so, whether service connection is now warranted.  

10.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss and, if so, whether service connection is now warranted.

11.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus and, if so, whether service connection is now warranted.  


REPRESENTATION

Appellant represented by:	Mary M. Long, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to February 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in October 2013.  A transcript is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014). 

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The reopened claim for entitlement to service connection for a skin condition affecting the face, claimed as rash/acne, and the claim for service connection for muscle deterioration, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claims for CUE in the June 2004 rating decision relating to a claim for service connection for muscle deterioration; entitlement to service connection for a heart disorder, claimed as due to herbicide exposure; entitlement to service connection for emphysema, claimed as due to exposure to herbicides and asbestos; and whether new and material evidence has been received to reopen a claim for entitlement to service connection for post-inflammatory hyperpigmentation.  

2.  A current diagnosis of depression is not of record.

3.  A current diagnosis of anxiety is not of record.

4.  The Veteran sustained a laceration to his chin during service, which resulted in a scar.

5.  The Veteran's assertion that he was wounded in action from incoming mortars while serving in Vietnam and received shrapnel wounds to his forehead (one inch scar), his right elbow (1/2 inch scar), and his left wrist (one inch burn area), is not credible.  

6.  An August 2008 rating decision declined to reopen the claim for service connection for rash/acne on the basis that there was no treatment for or diagnosis of a rash or acne in service.  

7.  Additional evidence submitted since August 2008 on the issue of service connection for a skin condition affecting the face is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.

8.  A November 2007 rating decision declined to reopen the claim for service connection for bilateral hearing loss on the basis that there was no evidence of hearing loss in service, a diagnosis of hearing loss to a compensable degree within one year of discharge, or that hearing loss is due to noise exposure in service; the RO declined to reopen the claim for service connection for tinnitus on the basis that there was no evidence of tinnitus in service or that tinnitus is due to noise exposure in service.  

9.  Additional evidence submitted since November 2007 on the issues of service connection for bilateral hearing loss and tinnitus is new and material as it includes evidence that raises a reasonable possibility of substantiating the claims.

10.  The Board resolves reasonable doubt in the Veteran's favor by finding that bilateral hearing loss and tinnitus are etiologically related to his exposure to acoustic trauma during service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of whether there was CUE in the June 2004 rating decision relating to a claim for service connection for muscle deterioration have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for a heart disorder, claimed as due to herbicide exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for emphysema, claimed as due to exposure to herbicides and asbestos, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of a Substantive Appeal regarding the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for post-inflammatory hyperpigmentation have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  The criteria for service connection for anxiety have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

7.  The criteria for service connection for a scar on the Veteran's chin have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

8.  The criteria for service connection for residuals of shell fragment wounds to the forehead, right elbow and left wrist have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

9.  New and material evidence has been submitted to reopen the claim for service connection for a skin condition affecting the face.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

10.  New and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

11.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

12.  New and material evidence has been submitted to reopen the claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

13.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In October 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claims for CUE in the June 2004 rating decision relating to a claim for service connection for muscle deterioration; entitlement to service connection for a heart disorder, claimed as due to herbicide exposure; entitlement to service connection for emphysema, claimed as due to exposure to herbicides and asbestos; and whether new and material evidence has been received to reopen a claim for entitlement to service connection for post-inflammatory hyperpigmentation.  See hearing transcript.  As he has withdrawn his appeal concerning these claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning these claims and they are dismissed. 

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this decision, the Board grants entitlement to service connection for a scar on the Veteran's chin, bilateral hearing loss, and tinnitus, which represents a complete grant of those benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159 as it pertains to those claims.  The issue of whether new and material evidence has been submitted to reopen the claim for service connection for a skin condition affecting the face, claimed as rash/acne, is being resolved in the Veteran's favor.  Therefore, any error in notice required by Kent is harmless error, and analysis of whether VA has satisfied its other duties to notify and assist is not needed at this time.

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in February 2010 with regard to the claims for service connection for residuals of shell fragment wounds to the forehead, left wrist, and right elbow; depression and anxiety.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in May 2010.  

The duty to assist was also met in this case.  The service treatment records are in the claims file; and all pertinent VA and private treatment records have been obtained and associated with the file.  The Board acknowledges that no medical examination or opinion was obtained in conjunction with the claims for claims or service connection for anxiety, depression, and residuals of shell fragment wounds to the forehead, left wrist, and right elbow.  It finds, however, that no examination or opinion is needed because there is no evidence of in-service incurrence of anxiety, depression, and residuals of shell fragment wounds to the forehead, left wrist, and/or right elbow; the Board has determined that the Veteran's assertion that he was wounded in action from incoming mortars while serving in Vietnam and received shrapnel wounds to his forehead (one inch scar), his right elbow (1/2 inch scar), and his left wrist (one inch burn area) is not credible; and because there is no evidence of continuity of symptomatology of anxiety or depression since discharge.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, all known and available records relevant to the claims for service connection for anxiety, depression, and residuals of shell fragment wounds to the forehead, left wrist, and right elbow, have been obtained and associated with the claims file; and the appellant has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal regarding the claims for service connection for anxiety, depression, and residuals of shell fragment wounds to the forehead, left wrist, and right elbow, at this time is not prejudicial to the appellant.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection depression; anxiety; and residuals of shell fragment wounds to the forehead, chin, right elbow and left wrist.  The Veteran asserts he was wounded in action from incoming mortars while serving in Vietnam and received shrapnel wounds to his forehead (one inch scar), his chin (one inch scar), his right elbow (1/2 inch scar) and his left wrist (one inch burn area).  It appears the Veteran's report of anxiety and depression were tied to his claim for service connection for posttraumatic stress disorder (PTSD), for which service connection is currently in effect.  See VA Form 21-526 received January 2010; January 2010 VA Form 21-4138; see also December 2011 rating decision.

In October 2013, the Veteran testified that in regards to the shell fragment wounds he asserts he sustained in service, he was treated at a field hospital in Vietnam and was not sure whether he had any retained metal fragments inside his body.  

Service treatment records document that the Veteran was noted to have a one inch scar on both wrists at the time of a January 1966 induction examination and that he reported nervous trouble of any sort at induction.  See reports of medical examination and history.  Service treatment records are devoid of reference to complaint of, or treatment for, anxiety, depression, or shell fragment wounds to the forehead, chin, right elbow and left wrist.  They do document that the Veteran sustained an injury in September 1967 when he was thrown from a truck while in convoy.  At that time, laceration to his chin and abrasions to his knees, face and arms were noted.  Sutures were applied to his chin and he was ordered to return to duty.  Id.  At the time of his discharge from service, the Veteran reported frequent trouble sleeping and nervous trouble of any sort, but denied depression or excessive worry.  Clinical evaluation of his psychiatric functioning was normal at discharge, but scars on his chin and right leg were noted.  See February 1968 reports of medical examination and history.  

The post-service evidence of record is devoid of diagnoses of depression or anxiety or treatment related to complaints involving residuals of shell fragment wounds to the forehead, right elbow, and/or left wrist.  The Veteran has submitted an October 2013 independent medical examination conducted by Dr. J.W.E.  In pertinent part, it was noted that while in Vietnam, the Veteran was hit by shrapnel on the inner aspect of the right elbow, chin and forehead and was treated with medication.  He was not having pain or discoloration from the shrapnel scars.  The "service connected diagnosis" was scars of the face and right arm.  It was Dr. E's medical opinion that the diagnosed scars of the face and right arm were as likely as not due to and a consequence of the Veteran's military service.  Dr. E. based his opinion on examination of the Veteran, review of medical and/or service records, his education, training and experience, and upon reasonable medical probability and reasonable medical certainty.  

The preponderance of the evidence of record does not support the claims for service connection for depression and anxiety.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As noted above, there is no evidence establishing that the Veteran has been diagnosed with either depression or anxiety (although service connection for PTSD has been established).  The Veteran is not competent to diagnose depression or anxiety as neither is a disability that is capable of direct observation, such as a separated shoulder, varicose veins, and flat feet, but more resembles rheumatic fever, which involves processes that cannot be directly observed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  In the absence of evidence of current diagnoses of depression and/or anxiety, service connection is not warranted and the claims must be denied.  See 38 C.F.R. § 3.303.  As the preponderance of the evidence is against the claims, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

The preponderance of the evidence of record supports the grant of service connection for a scar on the Veteran's chin.  Service connection for a scar on the Veteran's chin is warranted as there was no scar noted at entry to service; the service treatment records clearly document that the Veteran sustained a laceration to his chin in September 1967, which was sutured; and a scar on his chin was noted during clinical evaluation at the time of the February 1968 discharge examination.  

Service connection is not warranted, however, for the alleged residuals of shell fragment wounds to the forehead, right elbow, and/or left wrist.  The Board acknowledges the Veteran's assertions that he was wounded in action from incoming mortars while serving in Vietnam and received shrapnel wounds to his forehead (one inch scar), his right elbow (1/2 inch scar), and his left wrist (one inch burn area).  While the Veteran is competent to make such assertions, the Board does not find them to be credible.  This is so for three reasons.  First, because a scar on the Veteran's left wrist was noted at entry, not as a result of receiving shrapnel wounds.  Second, because service treatment records do not corroborate the Veteran's assertion that he sustained shrapnel wounds to his forehead, right elbow, and/or left wrist.  And third, because the Veteran was only noted to have scars on his chin and right leg at the time of his discharge from service, and there were no notations made as to sustaining shrapnel wounds to his forehead, right elbow, and/or left wrist at the time of discharge from service.  The Board acknowledges the October 2013 opinion provided by Dr. E., namely that the "service connected diagnosis" of scars of the right arm was as likely as not due to and a consequence of the Veteran's military service.  This opinion, however, was based on an inaccurate factual premise, namely the Veteran's report that while in Vietnam, he was hit by shrapnel on the inner aspect of the right elbow, and is not afforded any probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).  For these reasons, service connection for residuals of shell fragment wounds to the forehead, right elbow, and left wrist is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

Claims to Reopen 

The appellant seeks to establish service connection for a skin condition affecting the face, claimed as due to herbicide exposure, bilateral hearing loss, and tinnitus.  The RO has declined to reopen the claims and has continued the denials issued in previous final decisions.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In a November 2007 rating decision, the RO declined to reopen the claim for service connection for bilateral hearing loss on the basis that there was no evidence of hearing loss in service, a diagnosis of hearing loss to a compensable degree within one year of discharge, or that hearing loss is due to noise exposure in service.  The RO declined to reopen the claim for service connection for tinnitus on the basis that there was no evidence of tinnitus in service or that tinnitus is due to noise exposure in service.  In an August 2008 rating decision, the RO declined to reopen the claim for service connection for rash/acne on the basis that there was no treatment for or diagnosis of a rash or acne in service.  The Veteran did not appeal either of these rating decisions and both became final. 

The Veteran filed claims to reopen in January 2010, and this appeal ensues from the May 2010 rating decision that declined to reopen the claims.

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2014).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the RO's November 2007 denial of the claim of entitlement to service connection for bilateral hearing loss was the absence of evidence of hearing loss in service, a diagnosis of hearing loss to a compensable degree within one year of discharge, or that hearing loss was due to noise exposure in service.  The basis of the RO's November 2007 denial of the claim of entitlement to service connection for tinnitus was the absence of evidence of tinnitus in service or that tinnitus was due to noise exposure in service.  The basis of the RO's August 2008 denial of the claim for service connection for rash/acne was the absence of evidence of treatment for, or diagnosis of, a rash or acne in service.  

Evidence added to the record since these adverse rating decisions includes a September 2011 record from Hearing Solutions, which provided diagnoses of binaural hearing loss and tinnitus and an opinion that after reviewing the Veteran's reported service history, it is at least as likely as not that his hearing loss and tinnitus are the result of his exposure to hazardous noise while in service, as the acoustic trauma experienced with weapons fired is consistent with hearing loss and tinnitus.  Evidence added to the record also includes an October 2013 independent medical examination conducted by Dr. J.W.E. that provided "service connected diagnoses" of pseudofolliculitis barbae and acne vulgaris, and which also provided an opinion that the disabilities set forth in the diagnosis were, as likely as not, due to and a consequence of the Veteran's military service.  

The evidence cited in the preceding paragraph was not previously of record and is thus considered new.  This evidence is also considered material, as it raises a reasonable possibility of substantiating the claims.  Having found that new and material evidence has been presented, reopening of the claims for entitlement to service connection for bilateral hearing loss, tinnitus, and a skin condition affecting the face is in order.  For the reasons discussed below, additional development of the evidence is needed before the reopened claim for service connection for a skin condition affecting the face is decided.

Service Connection for Bilateral Hearing Loss and Tinnitus

As noted above, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He contends that both were incurred during active service as a result of his exposure to acoustic trauma and that the conditions have bothered him since his tour in Vietnam, when he was a gunner on a Quad-50.  See e.g., August 2010 VA Form 21-4138.  

VA has conceded the Veteran's exposure to noise.  See June 2004 rating decision.  In addition, the Veteran has current diagnosis of bilateral hearing loss per VA standards and tinnitus.  See November 2011 DBQ.  Therefore, the crux of the reopened claims rests on whether the Veteran's bilateral hearing loss and/or tinnitus were incurred in or are the result of service.  On this question, there are several opinions of record.  

A January 2004 letter from audiologist J.M. at Audio Recovery, Inc. provided an opinion that it is as likely as not that the Veteran's hearing loss and tinnitus are a result of noise exposure while serving in the military.  The opinion was based on review of service records and notation regarding potential noise levels.

In May 2004, the examiner who conducted a VA audio examination provided an addendum opinion, namely that it is less likely than not that hearing loss and tinnitus were related to military noise exposure.  The rationale was based on normal hearing sensitivity at induction and discharge and the absence of evidence of complaint about ears or hearing during service.  

The examiner who conducted a November 2011 VA examination provided an opinion that it is less likely than not that hearing loss and tinnitus were related to military noise exposure.  The rationale was based on the absence of hearing loss in the high frequencies and constant bilateral tinnitus being present during service or upon exiting service.  

The examiner who conducted the November 2011 DBQ provided an opinion that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in service.  The rationale was based on the absence of evidence showing hearing loss at the time of discharge, the fact that the Veteran's hearing sensitivity tested at the exit examination improved as compared to his entrance examination hearing test, and the Veteran's report that his difficulty hearing started about 10 years ago.  The examiner also provided an opinion that the Veteran's tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  

Lastly, and as noted above, a September 2011 record from Hearing Solutions provided diagnoses of binaural hearing loss and tinnitus and an opinion that after reviewing the Veteran's reported service history, it is at least as likely as not that his hearing loss and tinnitus are the result of his exposure to hazardous noise while in service, as the acoustic trauma experienced with weapons fired is consistent with hearing loss and tinnitus.  

As noted above, 38 C.F.R. § 3.385 does not preclude service connection for bilateral hearing loss where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  Given that the rationale provided by the examiners who conducted the May 2004 and November 2011 VA examinations was based on the absence of evidence of hearing loss at the time of the Veteran's discharge from service, neither of these opinions are afforded any probative value.  

This leaves the opinions provided from audiologist J.M. at Audio Recovery, Inc. in January 2004; by the examiner who conducted the November 2011 DBQ; and from Hearing Solutions in September 2011, all of which are afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  Given that there are two probative opinions in support of the claims for service connection for bilateral hearing loss and tinnitus, and one probative opinion against the claims, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted as etiologically related to the Veteran's exposure to acoustic trauma during service.  


ORDER

The issue of whether there was CUE in the June 2004 rating decision relating to a claim for service connection for muscle deterioration is dismissed.

The issue of entitlement to service connection for a heart disorder, claimed as due to herbicide exposure, is dismissed.

The issue of entitlement to service connection emphysema, claimed as due to exposure to herbicides and asbestos, is dismissed.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for post-inflammatory hyperpigmentation is dismissed.  

Service connection for depression is denied. 

Service connection for anxiety is denied.  

Service connection for a scar on the Veteran's chin is granted.  

Service connection for residuals of shell fragment wounds to the forehead, right elbow and left wrist is denied.

New and material evidence has been received with regard to the claim for service connection for a skin condition affecting the face, claimed as rash/acne, and therefore that claim is reopened; the appeal is granted to this extent only.

New and material evidence has been received with regard to the claims for service connection for hearing loss and tinnitus, and therefore these claims are reopened;

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted. 


REMAND

Additional development is needed before the Board can adjudicate the reopened claim for service connection for a skin condition affecting the face, claimed as rash/acne, and the claim for service connection for muscle deterioration.  

As an initial matter, the Veteran's reopened claim for a skin condition affecting the face, claimed as rash/acne, was not adjudicated by the AOJ in the first instance in the rating decision that is the subject of this appeal.  Consequently, due process mandates that this matter be remanded in accordance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also Hickson v. Shinseki, 23 Vet. App. 394 (2010).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  

The Veteran's service personnel records document his service in the Republic of Vietnam during the timeframe when his exposure to herbicides is presumed; however, muscle deterioration is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  Notwithstanding the regulations governing presumptive service connection, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran claims the muscle deterioration is due to his exposure to Agent Orange and onset in January 1967.  In October 2013, the Veteran testified that he had undergone a medical evaluation that indicated that Agent Orange is not what has caused the muscle deterioration in his legs.  He described an incident in service while working in the motor pool as a mechanic when a deuce and quarter truck that was parked behind him rolled and pushed him and a workbench and the wall it was sitting up against down, crushing his legs.  The Veteran testified that his legs were swollen and bruised and he was on crutches for approximately 35 to 40 days.  He also testified that he has had problems with the muscles in his legs ever since then.  

Service treatment records document that the Veteran was seen with complaints of muscle fatigue in March 1966, but these complaints were linked to an upper respiratory infection.  See health record.  The service treatment records also document that the Veteran sustained a crush injury to his right leg, hip and thigh as a result of being struck by a truck in October 1967.  The impression at that time was right hip contusion and the Veteran was prescribed bed rest and told to keep his right leg elevated for 10 days.  The Veteran returned after 10 days and was noted to have tenderness and weakness of the quadriceps; the plan was to discontinue crutches, perform quadriceps exercises; continue no duty; and return in one week.  The following week, the Veteran's quadriceps was noted to be improving.  He was to continue with his exercises three times a day and then return to full duty.  See sick call treatment record.  At the time of his discharge from service, the Veteran reported cramps in his legs, but clinical evaluation of his lower extremities (strength, range of motion) was normal.  See February 1968 reports of medical examination and history.  

The post-service evidence of record documents the Veteran's complaints related to muscle weakness of his lower extremities.  VA treatment records document that the onset, beginning in approximately 2005, was consistent with myopathic pattern soon after radioactive iodine therapy used to treat the Veteran's Hashimoto thyroiditis.  See e.g., November 2006 neurology consult note.  A July 2011 VA treatment record documents that a 2006 electromyography (EMG) showed a myopathic process and that a muscle biopsy in 2008 showed inflammatory myopathy.  The assessment was polymyositis.  See arthritis clinic note.  

The Veteran has submitted an October 2013 independent medical examination conducted by Dr. J.W.E.  In pertinent part, it was noted that while in Vietnam, the Veteran was working in the motor pool at Dong Ha and had his back to a deuce and a half truck.  He was at a metal workbench when the deuce and a half truck hit him in the back of his thighs.  It pushed the Veteran and the workbench through the wall and knocked the wall down.  He had immediate pain in the back and front of both thighs just below the hips.  He had marked swelling and was on crutches.  Ever since that incident, he had had marked weakness of his thighs, both anteriorly and posteriorly.  Dr. E. noted that this is different than the weakness he has due to inflammatory myopathy and polymyositis that is in his back, legs and arms.  Dr. E. further reported that in the 2000s, the Veteran began to develop weakness in his upper and lower extremities with pain in his elbows, shoulders, hips, knees, feet, ankles, and some in his fingers.  He has been treated for polymyositis.  He underwent an EMG in 2006, which showed myopathy.  A biopsy of the muscles in April 2008 revealed an inflammatory myopathy.  He was treated with prednisone with very little relief.  He is still under treatment with prednisone and other medications for inflammatory polymyopathy.  Dr. E. provided a "service connected diagnosis" of contusion and crush injury to the anterior and posterior thigh muscles.  Dr. E. explained that the Veteran had a direct injury and contusion to the muscles of his thighs, which caused a crush injury with loss of actual muscle fibers and tissue.  The Veteran had marked atrophy of the thighs different from the atrophy he has in his upper and lower extremities from inflammatory myopathy and polymyositis syndrome.  It was Dr. E's medical opinion that the diagnosed contusion and crush injury to the anterior and posterior thigh muscles is as likely as not due to and a consequence of the Veteran's military service.  Dr. E. based his opinion on examination of the Veteran, review of medical and/or service records, his education, training and experience, and upon reasonable medical probability and reasonable medical certainty.  

The opinion provided by Dr. E. is not comprehensive enough to determine whether service connection is warranted for a muscle injury involving either lower extremity.  Given the foregoing, remand is needed to schedule the Veteran for an appropriate VA examination.  Contemporaneous VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Oklahoma City VA Health Care System, dated since March 2012.  

2.  Schedule the Veteran for a VA muscle injury examination.  The claims files and any pertinent evidence in Virtual VA and/or VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  A detailed history should be obtained from the Veteran. 

The examiner is asked to provide an opinion as to the diagnosis of all disorders affecting the muscles of the lower extremities found to be present and an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current lower extremity muscle disorder had its clinical onset during active duty or is related to any in-service disease, injury or event, to include the injury sustained in October 1967 and the Veteran's presumed exposure to herbicides.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the reopened claim for service connection for a skin condition affecting the face, claimed as rash/acne, and the claim for service connection for muscle deterioration.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


